*441OPINION.
Seawell :
The value oí certain property in the estate that formed a part of the basis of the determination of the deficiency in tax is not controverted by the petitioners.
The sole .question for our decision is, Did the respondent err in reducing the value of the charitable bequests by $26,020.26, paid as the Massachusetts inheritance tax?
The petitioners rely on and cite prior decisions of this Board and of the Federal courts to sustain their contention that the action of the Commissioner complained of was erroneous.
Counsel for the respondent at the hearing very frankly and properly stated that the question in issue has in numerous cases been passed on by this Board.
We are of the opinion that counsel for petitioners- is correct in his contention that the Commissioner committed error as indicated in the assignment of error. On the authority of the following cases we so hold. Colonial Trust Co., Executor, 19 B. T. A. 174; John Aspinwall Hadden, Jr., et al., Executors, 10 B. T. A. 741; Howard K. Walter et al., Executors, 2 B. T. A. 453; New York Trust Co. v. Eisner, 256 U. S. 345; Clark v. United States, 27 Fed. (2d) 887; and Edwards v. Slocum, 264 U. S. 61.

Judgment will be entered under Rule 50.

Sternhagen dissents.